Citation Nr: 1421588	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  06-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected right hip disability since July 1, 2010.

2.  Entitlement to service connection for a claimed sleeping disorder.

3.  Entitlement to service connection for claimed asthma.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.





WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to November 1973, from February 1991 to July 1991, and from February 2003 to March 2004.

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision by the RO.

In April 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) held at the RO; a transcript of that hearing is of record. 

In October 2007, the Veteran and his spouse testified at a hearing before the undersigned Veteran's Law Judge at the RO.

In December 2007, the Board, in part, denied service connection for asthma and a sleep disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).

In December 2007, the Board also remanded the Veteran's claim for an increased rating for the service-connected right hip disability.

In August 2009, the RO awarded a temporary total rating following a total hip replacement.  A temporary total rating was awarded beginning on May 11, 2009, the date of the hip replacement, through June 30, 2010.  A 30 percent rating was assigned beginning on July 1, 2010.

In January 2010, the Board assigned an initial, increased rating of 30 percent for the service-connected right hip disability prior to the performance of the total hip replacement.  The Board remanded the issue of entitlement to an increased rating for the service-connected right hip disability since the time of the total hip replacement.

In a March 2010 rating decision, the Board's January 2010 decision regarding the right hip was implemented.  A 30 percent rating was assigned from the Veteran's March 2004 date of claim.  The 30 percent rating since July 1, 2010 was continued.   

Given the actions of the Board in January 2010, and the RO in August 2009 and March 2010, the Board has recharacterized the right hip claim as entitlement to an initial rating in excess of 30 percent since July 1, 2010.  

In September 2010, the Court issued a Memorandum Decision vacating the portion of the December 2007 decision that denied service connection for asthma and a sleep disorder and remanded these issues to the Board for additional attention. 

In October 2011 and December 2012, the Board remanded the appeal for additional development.  

The claims of service connection for asthma and a sleep disorder are  being remanded to the RO via the AMC in Washington, DC. VA will notify the Veteran if further action is required.


FINDING OF FACT

Since July 1, 2010, the service-connected status-post right hip replacement  is shown to have been productive of a disability picture that more nearly approximated that of moderately severe residuals of weakness, pain, or limitation of motion.

CONCLUSION OF LAW

Beginning on July 1, 2010, the criteria for the assignment of a rating of 50 percent, but no higher, for the service-connected status-post right hip replacement have been  met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a including Diagnostic Code (DC) 5054 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The letters from the RO dated in May 2004, April 2006, and December 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letters, and an additional letter of March 2006, also provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and that all evidence has been obtained for final resolution of the issues addressed hereinbelow.  

The Veteran's service and post service treatment records have been obtained.  He has been afforded VA examinations.
 
The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the presiding Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of an increased rating, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement VCAA and comply with any related duties owed during a hearing. 

The Board is further satisfied that the RO has substantially complied with its December 2012 remand directives, as the RO readjudicated the claims and issued a Supplemental Statement of the Case.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required.  


Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  

Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id.

At the outset, the Board observes that, in the December 2004 rating decision that is the subject of this appeal, the RO granted service connection for arthritis of the right hip and assigned a 10 percent rating, beginning on March 22, 2004.  

In December 2007, the Board remanded the claim for further development.

In August 2009, the RO awarded a temporary total rating following prosthetic replacement of the head of the femur or of the acetabulum.  The original 10 percent rating beginning on March 22, 2004 was unchanged.  A temporary total rating was awarded from May 11, 2009, the date of the hip replacement, through June 30, 2010.  A 30 percent rating was awarded from July 1, 2010.

In January 2010, the Board granted an initial increased rating of 30 percent for the service-connected right hip disability prior to a total hip replacement.  The Board remanded the issue of an increased rating for the right hip disability since the time of the total hip replacement.

In a March 2010 rating decision, the Board's January 2010 decision regarding the right hip was implemented.  A 30 percent rating was assigned from the Veteran's March 2004 date of claim.  The 30 percent rating since July 1, 2010 was continued.   

In October 2011 and December 2012, the Board remanded the appeal for additional development.  

As noted in the Introduction, given the actions of the Board in January 2010, and the RO in August 2009 and March 2009, the matter presently at hand is entitlement to a rating in excess of 30 percent for the service-connected right hip disability since July 1, 2010.

The service-connected right hip disability was initially rated under DC 5252-5010.  Since July 1, 2010, it has been  rated under DC 5054 (for post-hip replacement).

Under DC 5054, for a prosthetic replacement of the head of the femur or of the acetabulum, a 100 percent rating is assigned for the one year period following implantation of prosthesis.  Thereafter, a 90 percent rating is warranted for painful motion or weakness such as to require the use of crutches. 

A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion. 

A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion. 

A minimum rating of 30 percent is assigned after the one year period following the prosthetic replacement of hip joint. 

Normal range of motion of the hip is 0 to 125 degrees flexion and 0 to 45 degrees abduction.  38 C.F.R. § 4.71, Plate II (2013).

The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).

In determining the degree of limitation of motion, several regulatory provisions are for application: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

At the VA examination on July16, 2010, the Veteran was noted to have recently undergone a left hip replacement and was recovering from that procedure.  He reported being unable to complete much physical therapy for the right hip due to the left hip operation.  He was in a wheelchair at the time of the examination.

The Veteran added that, other than some limited motion and pain, he had no significant residuals following the right hip replacement.  Pain was noted as being 3-4/10 and lasting a few minutes to an hour.  It was characterized as intermittent aching pain with occasional sharp pain.  He reported stiffness and locking.  He denied having weakness and instability, although he felt like he was swaying to the right.  

On examination, no dislocation or recurrent subluxation was found.  The Veteran walked with an antalgic gait.  There was no unusual shoe wear pattern.  There was no gross evidence of ankylosis.  There was objective guarding due to painful motion.  There was mild instability and weakness. 

The Veteran's flexion was noted to have been performed to 70 degrees; extension was performed to 30 degrees; adduction was performed to 20 degrees; abduction was performed to 30 degrees; external rotation was performed to 30 degrees, and internal rotation was performed to 20 degrees.  The range of motion was limited by pain.  There was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance on repetitive use.  The X-ray studies showed no acute osseous abnormality and a properly position prosthesis.

The Veteran was noted to have an asymptomatic scar on the right hip.  The scar did not break down frequently, measured 23.5 centimeters x 0.5 centimeters, was not painful or adherent to the underlying tissue, was smooth, superficial, without inflammation, had no induration or inflexibility, and caused no limitation of motion or function.

The examiner characterized the right hip disability as causing "moderate functional impairment."  

In September 2010, the Veteran reported having right hip pain over the distal pole of the incision.  The incisions were noted to be well healed, and his skin was intact.  The Veteran walked with a Trendelenberg gait.  He displayed painless flexion/extension to 100/10, respectively.  There was no pain with the log roll.  Physical therapy was to be continued.

Also in September 2010, the x-ray studies of the right hip showed no hardware failure or other acute osseous abnormality.  CAPRI Entry #9, p. 130/163.

In October 2010, it was noted the Veteran walked with an abnormal gait secondary to hip pain.  CAPRI Entry #9, p. 69/163.

In August 2011, an examination of the left hip was conducted.  However, measurements pertaining to the right hip were obtained.  Flexion of the right hip was performed to 95 degrees; extension was performed to 25 degrees, and abduction was performed to 40 degrees.  

The Veteran could cross his right leg over the left, and could toe out greater than 15 degrees.  There was objective pain on motion.  There was no additional limitation of motion on repetition.  There was no ankylosis.  The only assistive devices/aids noted were corrective shoes.

In April 2012, an opinion concerning the Veteran's functional status was obtained, but according to the examination request, the opinion appeared to pertain to the left hip.

After reviewing the entire record, the Board finds that the service-connected right hip replacement is productive of a level of disablement that more closely resembles that of moderately severe residuals with weakness, pain, or limitation of motion since July 1, 2010.  

While the July 2010 VA examiner explicitly characterized the disability as "moderate," the Veteran's gait was noted to be abnormal during this time frame with some limited motion and objective evidence of pain.

However, on this record, the criteria for a rating in excess of 50 percent are not met.  The next higher (70 percent) rating under DC 5054 requires markedly severe residual pain, weakness, or limitation of motion. 

Such a finding would be contrary to the July 2010 VA examiner's statement.  To the extent that the Veteran has displayed objective pain, there was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance on repetitive use.  

The evidence fails to demonstrate that, since July 2010, the associated pain and functional impairment results in meeting the criteria for a rating higher than 50 percent under DC 5054.  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Significantly, the X-ray studies have been normal.  His range of motion testing has been limited, but it has not been "markedly severe."  Indeed, on VA examination in August 2011, abduction was nearly normal.

The Board finds that the disability picture for the right hip disorder is more accurately described as representative of moderately severe, rather than markedly severe residuals.  Consequently, a rating in excess of 50 percent is not warranted for any period of time since July 1, 2010.

The Board has also considered whether a higher rating is warranted under a different Diagnostic Code. However, there is no evidence of false joint associated with the acetabular fracture residuals, or of nonunion with weight bearing preserved with the aid of a brace.  

Consequently, a higher rating under DC 5255 is not warranted.  There is also no evidence of ankylosis (Diagnostic Code 5250) or flail joint of the hip (Diagnostic Code 5254). 

Further, the Board has considered the applicability of Diagnostic Codes 5251-5253 for limitation of motion.  However, these codes no not allow for ratings in excess of 50 percent.  Moreover, given that DC 5054 specifically contemplates limitation of motion, the Veteran may not be evaluated under both DC 5054 and DCs 5251-5253.  38 C.F.R. §§ 4.14.

The Board has also considered whether a separate evaluation is warranted for the right hip scar.  However, the scar has been described as healed.  There is no lay or medical evidence of pain, tenderness or of a size that would warrant a compensable evaluation.

In reaching this decision, the Board has specifically considered the Veteran's own lay statements.  He is competent to report the manifestations of his disability.  However, competence and credibility are different matters.  

Here, the record contains a number of treatment notes and examination reports, and to the extent that the Veteran asserts having right hip impairment more severe than that contemplated by a 50 percent evaluation, these statements are generally inconsistent with the more probative findings of the examiners.  

In sum, the assertions are less probative than the evidence that is provided by medical professionals.  The findings of medical professionals, given their experience, education, and experience, are afforded greater weight in this setting.  

The criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right hip disability.  

The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, as the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) rating for the duration of the applicable appeal period, discussion of  Rice v. Shinseki, 22 Vet. App. 447 (2009) is not appropriate.



ORDER

An increased initial rating of 50 percent, but no higher for the service-connected right hip disability for the period of the appeal beginning on July 1, 2010 is granted, subject to the regulations governing the payment of monetary benefits.



REMAND

By way of history, the Veteran's claims for a sleep disorder and asthma were denied by the Board in December 2007 due to a lack of current diagnosis.  

The decision was vacated by the Court in a Memorandum Decision of September 2010 due to considerations of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The claims were remanded by the Board in October 2011 pursuant to the Memorandum Decision, and for updated treatment records and a VA examination.  The Board remanded the claims in December 2012 for the issuance of a SSOC.

The Board finds that a remand of these claims is required for an examination regarding Gulf War exposures.  The Veteran has contended that his Gulf service may have caused some of his symptoms.  See, e.g., correspondence February 2010, December 2011.

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf Era and seeks service connection for conditions that could constitute a chronic disability resulting from an undiagnosed illness.  See DD 214 Form.  

The reported symptoms include respiratory problems (asthma claim), and sleep disturbances (sleep disorder claim).  Such a VA examination has not been conducted and should be afforded.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159, 3.317; McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In this vein, as for the sleep disorder, the Board notes that, on VA examination in November 2012, the examiner attributed the Veteran's sleep apnea to macroglossia which was likely due to his acromegaly/pituitary tumor.  Service connection has been denied for the pituitary tumor.  See December 2010 Rating Decision.  However, on remand, the examiner should opine on whether the pituitary tumor may be related to Gulf War exposures.

Also on remand, any identified outstanding treatment records should be requested.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to request authorization and address information from the Veteran in order to obtain copies of any records of private medical treatment file referable to the claimed conditions that have not been previously identified or associated with the claims file. 

The RO also should obtain copies of all updated VA treatment records pertaining to the issues on appeal. 

Associate all records received with the claims file. If the search for such records has negative results, the RO should notify the Veteran and include an explanation of the results of the search in the claims file.

2.   After any additional records are associated with the claims file, the RO should have the Veteran scheduled for a VA examination(s) to determine the nature and likely etiology of the claimed sleeping disorder and asthma.

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from a current disability manifested by a sleeping disorder and asthma that due to an undiagnosed illness or medically unexplained chronic multisystem illness or a known diagnosable disease entity.  

In this vein, the examiner should opine as to whether the Veteran's pituitary tumor is at least likely as not related to Gulf War exposures, including an undiagnosed illness or medically unexplained chronic multisystem illness.

If there is a known clinical diagnosis, the VA examiner should expressly identify it.  In such a case, the VA examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated disability is due to an injury or other event or incident of his period of active service.     

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After completing the requested action, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


